The opinion of the court was delivered by
Garrison, J.
The demurrer filed to the declaration cannot be sustained. That pleading is, it is true, redundant to the point of embarrassing the issue, but inasmuch as it sets out a cause of action it is good upon general demurrer. The gist of the' action shown is that the defendants maintained ^in the highway things that were at once a public nuisance, and the actual cause of private injury of a physical nature to the plaintiffs.
This answers all of the causes assigned for demurrer that have any substance.
Judgment upon demurrer is given for the plaintiffs.